Quinn, P. J.
Plaintiffs brought this action against the members of Flint city council to enjoin the conduct of any council meeting where business of the city is conducted or discussed when the public is barred from the meeting. The action was submitted to the trial court for decision on these stipulated facts:
"Flint city councilmen have met in city hall at the request of the city manager on several occasions at which meetings the public was excluded. Subjects of discussion generally effect [sic] overall policy and on occasion, may involve items which may require legislative action at a later date.”
The judgment below contains the following:
"Members of the council of the City of Flint are hereby ordered to conduct public meetings, at which the plaintiffs herein, and the general public, are not to be denied admittance, when the said defendants, their successors in office, vote on or discuss any ordinance, resolution, motion or take other official action proposed by or to the council dealing with the receipt, borrowing, or disbursement of funds or the acquisition, use or disposal of services or of any supplies, materials, equipment or other property, or the fixing of personal or property rights, privileges, immunities, duties, or obligation of any person or group of persons.”
Flint is a home rule city. With respect to council meetings, § 12 of its charter provides:
" * * * and all meetings shall be public.”
This is in compliance with the statutory mandatory charter requirements of home rule cities. MCLA 117.3(1); MSA 5.2073(1) provides:
*769"That all sessions of the legislative body and all records of the municipality shall be public.”
Plaintiffs argue that the foregoing statutory and charter provisions sustain the judgment of the trial judge. We agree. Defendants’ reliance on MCLA 15.251; MSA 4.1800(1) is misplaced. The latter is a general act. MCLA 117.3(1), supra, is part of a specific act dealing with home rule cities arid it takes precedence over the general act, People v Seeley, 24 Mich App 539 (1970).
The judgment appealed from is authorized by GCR 1963, 521.6.
The other issues raised are insubstantial and we decline to comment on them.
Affirmed but without costs, a public question being involved.
All concurred.